  Case 19-26038       Doc 10        Filed 08/28/19 Entered 08/28/19 11:51:01      Desc Main
                                     Document     Page 1 of 18




Mark S. Middlemas, USB No. 9252
Tom Cook, USB No. 5846
LUNDBERG & ASSOCIATES, PC
3269 South Main Street, Suite 100
Salt Lake City, UT 84115
(801) 263-3400
(801) 263-6513 (fax)
ECFmailDistGroup@Lundbergfirm.com

Attorneys for Granite View Holdings LLC
L&A Case No. 19.74573.2

                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                    Central Division


In re:                                              Bankruptcy No. 19-26038 JTM

Irene Elizabeth Noorda,                             (a Chapter 13 case)

                                                    Filed Electronically
                                           Debtor

                 MOTION OF GRANITE VIEW HOLDINGS LLC FOR
         TERMINATION OF THE AUTOMATIC STAY AND REQUEST FOR RELIEF
                      PURSUANT TO 11 U.S.C. § 362(d)(4)(A)


         Pursuant to 11 U.S.C. §362(d)(1) and U.S.C. § 362(d)(4)(A), Bankruptcy Rules 4001 and

9014 and Local Rules 4001-1 and 9013-1, Granite View Holdings LLC (“Creditor”), a secured

creditor of the above-referenced debtor, moves the Court to terminate the automatic stay and to

grant relief pursuant to U.S.C. § 362(d)(4)(A). Creditor represents as follows:

         1.    On August 19, 2019, the debtor filed a petition commencing a case under Chapter

13, Title 11, United States Code.

         2.    On or about January 10, 2017, Dustin Christensen, Trustee of The 3154 S. 8400
  Case 19-26038        Doc 10    Filed 08/28/19 Entered 08/28/19 11:51:01            Desc Main
                                  Document     Page 2 of 18




W. Trust dated January 10, 2017 (“Borrower”) executed and delivered to US Title, as trustee for

the benefit of Granite View Holdings LLC, as beneficiary, a certain Deed of Trust (the “Trust

Deed”) to secure the performance by the debtor of the obligations under a certain Trust Deed

Note (the “Note”) executed and delivered for valuable consideration to Lender on or about

October 3, 2018. Copies of the Trust Deed and Note are attached as Exhibits A and B.

       3.       Creditor's motion seeks an order of the Court terminating the automatic stay with

respect to property (the “Property”) in which the debtor has an interest, said Property being

located at 3154 South 8400 West, Magna, in Salt Lake County, Utah 84044, more particularly

described as:

       Beginning North 89°49' West 33 feet and South 0°11' West 352 feet from Center
       Section 29, Township 1 South Range 2 West, Salt Lake Base and Meridian; thence
       North 89°49' West 135.5 feet; thence South 0°11' West 56 feet; thence South
       89°49' East 135.5 feet; thence North 0°11' East 56 feet to the point of beginning.


       4.       The Trust Deed, recorded October 3, 2018, created a valid security interest in the

Property in favor of Creditor.

                                         THE DEFAULT

       5.       The Borrower defaulted under the terms of the Note and Deed of Trust and a

Notice of Default was recorded on April 2, 2019. A copy of the Notice of Default is attached and

marked as Exhibit C. The debtor and borrower have failed to cure the outstanding delinquency.

       6.       Creditor scheduled a trustee's sale to be held on August 19, 2019 at 11:00 a.m. A

copy of the Notice of Trustee's Sale is attached and marked as Exhibit D. Creditor has postponed

the trustee's to September 3, 2019, but intends to postpone again consistent with state law.


                                                -2-
  Case 19-26038        Doc 10     Filed 08/28/19 Entered 08/28/19 11:51:01          Desc Main
                                   Document     Page 3 of 18




                            THE SAME DAY QUIT-CLAIM DEED

        7.     The debtor acquired the property described in the Trust Deed (the “Property”) and

assumed the obligations of the Borrower under the terms of the Trust Deed and Note by a Quit

Claim Deed recorded August 19, 2019 at 9:31 a.m., an hour and half before the scheduled

trustee's sale at 11:00 a.m. A copy of the Quit-Claim Deed is attached and marked as Exhibit E.

                                      THE PRO SE FILING

       8.      Irene Elizabeth Noorda, filed a Chapter 13 case, 19-26038 JTM, as pro se, on

August 19, 2019. The pro se debtor has not filed a Chapter 13 plan in her case, nor has she filed

other necessary documents to prosecute her case.

       9.      Neither the debtor nor the borrower have cured the outstanding default. The Note

matured on January 3, 2019. As of August 27, 2019, Creditor is owed not less than $34,985.00,

which amount is in default and immediately due and owing. See, Ex. B.

       10.     The automatic stay provided under 11 U.S.C. §362(a) should be terminated as to

Creditor, and its successors and assigns. Once stay is terminated, creditor may proceed, pursuant

to applicable non-bankruptcy law, to exercise all of its legal remedies and rights, including any

right of assessment of reasonable fees and costs as provided by contract or statute, against the

above-described property. In the alternative, the debtor should be ordered to provide Creditor

with adequate protection of its interest in the Property.

             REQUEST FOR RELIEF PURSUANT TO 11 U.S.C. § 362(d)(4)(A)

       11.     Creditor requests relief pursuant to 11 U.S.C. § 362(d)(4)(A) based on the debtor’s

involvement in a scheme to hinder, delay or defraud the secured creditor consisting of a transfer


                                                 -3-
  Case 19-26038       Doc 10     Filed 08/28/19 Entered 08/28/19 11:51:01            Desc Main
                                  Document     Page 4 of 18




of ownership in the secured real property without the consent of the secured creditor or court

approval.

       12.     Specifically, the Borrower, transferred an interest in the Property to the pro se

debtor Irene Elizabeth Noorda on August 19, 2019 at 9:31 a.m., immediately before the

scheduled trustee's sale, set for 11:00 a.m. The debtor, based on her newly acquired interest in the

Property, filed her pro se Chapter 13 case, and stopped the trustee's sale . See, Exs. D- E. Neither

the court nor the Creditor authorized the transfer. The transfer was part of a scheme to prevent

Creditor from completing the foreclosure against the Property.

       13.     The pro se debtor has not filed a plan, her Statement of Financial Affairs, or other

necessary documents, nor does it appear that she claims any other legitimate interest that would

justify invoking the automatic stay to thwart an otherwise lawful foreclosure of a Property,

secured by a loan she is not obligated to pay, and against a property for which she only received

a title interest moments immediately before the trustee's sale. See, Exs. A-B, E.

       14.     Based on the property interest transfer scheme outlined above, Creditor is entitled

to the additional relief under 11 U.S.C. § 362(d)(4)(A) in order to prevent further abuse of the

secured creditor and the bankruptcy court.

       15.     Once relief is granted pursuant to 11 U.S.C. § 362(d)(4)(A), Creditor intends to

record the order for relief in the Office of the Salt Lake County Recorder against the Property to

prevent the automatic stay from taking effect against the property for a period of two years.

Given the debtor's and borrower's scheme and efforts to hinder, delay or defraud the Creditor in

this case, Creditor also requests the court waive the 14 day stay pursuant to Federal Rule of


                                                -4-
  Case 19-26038       Doc 10     Filed 08/28/19 Entered 08/28/19 11:51:01            Desc Main
                                  Document     Page 5 of 18




Bankruptcy Procedure 4001(a)(3).

                                         CONCLUSION

       Creditor requests the court terminate the automatic stay based on 11 U.S.C. § 362(d)(1),

for cause, based on the matured balloon note, and grant relief against the subject secured

property pursuant to 11 U.S.C. § 362(d)(4)(A) based on the debtor's involvement in a scheme to

hinder, delay or defraud the Creditor involving the transfer of a title interest to stop a trustee's

sale without permission of the court or Creditor. Creditor further requests the court waive the 14-

day stay otherwise applicable to the order for relief under Federal Rule of Bankruptcy Procedure

4001(a)(3).

        DATED: August 28, 2019.

                                              LUNDBERG & ASSOCIATES, PC


                                              By: /s/Mark S. Middlemas
                                                      Mark S. Middlemas
                                                      Attorneys for Creditor




                                                -5-
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 6 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 7 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 8 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 9 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 10 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 11 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 12 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 13 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 14 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 15 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 16 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 17 of 18
Case 19-26038   Doc 10   Filed 08/28/19 Entered 08/28/19 11:51:01   Desc Main
                          Document     Page 18 of 18
